This case asks review of a case tried in the Geauga Appeals; Mrs. Gehring praying that a deed to the Schuster Company be set aside on the ground that it was obtained under duress and fraudulent representations, it being alleged that threatening to send her husband to the penetentiary for embezzling a large amount of wine, if she refused to transfer her property to it in satisfaction of claim for wine embezzled.
The Common Pleas rendered a judgment in favor of Mrs. Gehring and on being taken to the Appeals, that court reversed the judgment of the lower court.
The Constitutional question involved in this case, is the right of the Court of Appeals to require appealed cases to be heard on a transcript of the evidence taken in the Court below and denying the right to have witnesses testify in open court.
Other questions raised are:
1. Whether there can be an embezzlement of wine made contrary to state and federal regulations ?
2. Whether in determining the issue of duress the court can ignore the “sex, age and conditions of life” of the party ?
3. Whether when duress is predicated upon a_ threat of imprisonment of a relative, plaintiff must prove charge of crime unfounded ?